Citation Nr: 0913377	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-18 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for the Veteran's 
service connected left knee strain, currently evaluated as 10 
percent disabling.

2.  Service connection for generalized periodontal disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The Veteran served on active duty from February 1976 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) Montgomery, 
Alabama, that denied the Veteran's claim of entitlement to 
service connection for generalized periodontal disease, and 
continued his evaluation for his left knee disability at a 
noncompensable level.  During the course of this appeal, the 
Veteran's evaluation for his service connected left knee 
disability was increased to a 10 percent evaluation; 
therefore, the issue in appellate status is as noted above.

The Board notes that the Veteran was denied service 
connection for periodontal disease by the RO because 
periodontal disease is not considered a disabling condition 
for which service connection may be granted.  However, 
38 C.F.R. § 3.381 provides that periodontal disease may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment; and the Veteran now alleges that this is 
the issue he would like addressed.  As this question has yet 
to be addressed by the RO, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT
  
1.  The Veteran's service connected left knee disability is 
manifested by slight limitation of motion, with no objective 
findings of instability.

2.  Periodontal disease is not considered a disability for VA 
compensation purposes.






CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the 
Veteran's left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2008).

2.  Entitlement to service connection for periodontal disease 
is denied.  38 C.F.R. § 3.381(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated May 2004, August 2005, October 2005, 
March 2006, and March 2007, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate his claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The Veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

In this case, the claimant was provided pertinent information 
in letters dated May 2004, August 2005, October 2005, and 
March 2006.  Cumulatively, the Veteran was informed of the 
necessity of providing on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; the claimant was 
informed that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic code(s); and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service and VA medical records, have been associated 
with the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been informed of 
the law relevant to his claims.  The Veteran was medically 
evaluated in conjunction with this appeal.  The duties to 
notify and assist have therefore been met.



Entitlement to an increased evaluation for the Veteran's 
service connected left knee strain, currently evaluated as 10 
percent disabling.

Historically, the Board notes that the Veteran was first 
granted service connection for a left knee strain at a 
noncompensable level by a September 1997 RO decision.  That 
decision was based on service medical records which showed 
complaints of knee pain in service, and on the report of a VA 
examination which showed no current left knee disability.  
Currently, the Veteran is evaluated as 10 percent disabled 
for his service connected left knee disability, but feels 
that the severity of this disability is higher than that 
reflected by a 10 percent evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2008).  The 
Board notes that claims for increased ratings require 
consideration of entitlement to such ratings during the 
entire relevant time period involved, i.e. from the date the 
Veteran files a claim which ultimately results in an appealed 
RO decision, and contemplate staged ratings where warranted.  
See Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
Veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

Additionally, the Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2008).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
For the purpose of rating disability from arthritis, the 
knees are considered major joints.  See 38 C.F.R. § 4.45.

The Veteran's left knee is currently rated as 10 percent 
disabling under Diagnostic Code 5260, for limitation of 
flexion.  All of the applicable codes under which the Veteran 
could be rated are listed below.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding under 38 C.F.R. § 
4.14 (2008).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, a separate finding must be based on 
additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a Veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2008).  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Diagnostic Codes 5256 (ankylosis of the knee) and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the Veteran has either of 
these conditions.

The Veteran could also be rated under 5257 for other 
impairment of the knee.  Under this code, for other 
impairment of the knee, recurrent subluxation or lateral 
instability, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating.  A 20 percent rating is assigned if there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.  

Taking into account all relevant evidence, the Board finds 
that the Veteran is currently properly rated for his service 
connected left knee disability.  Reviewing the evidence of 
record, the Veteran received a VA examination in July 2004.  
At that time, the Veteran's February 2004 MRI was noted, 
which showed a ruptured semi membranous muscle, effusion, and 
heel fracture to the anterior tibial tubercle, with no 
internal derangement of the knee.  He reported a sharp pain 
in his knee, increased with cold weather or prolonged 
standing or walking.  He reported that he knees would 
sometimes lock, and sometimes give way.  Upon examination, 
the Veteran was tender medially and laterally on palpation of 
the patellae.  The Veteran reported that it was too painful 
to have range of motion testing, McMurray's testing, or 
ligament testing of his left knee.  The Veteran was diagnosed 
with a chronic knee strain.

The Veteran received a further VA examination in December 
2007.  At that time, the Veteran reported problems with 
buckling and cramps around his knee.  He reported daily pain 
that was increased by walking up or down stairs.  He 
indicated that his knee felt stiff and weak and would pop.  
Upon examination the Veteran was noted to have an antalgic 
gait, but this was felt to be secondary to his right knee 
problems.  The left knee was tender with mild effusion and 
soft tissue swelling.  In the supine position, flexion of the 
knee was 0 to 55 degrees.  In the standing position, the left 
knee had flexion of 104 degrees and extension of 0 degrees.  
Following repetitive movements, his left knee flexion 
decreased to 98 degrees.  McMurray's sign was negative and 
there was no increase in laxity.  No instability was noted.  
X-rays of the left knee showed a nonfused ossification center 
involving the anterior tibial tuberosity, which was 
considered a developmental abnormality.  The Veteran was 
diagnosed with the residuals of a left knee strain, and a 
partial rupture of the semi membranous muscle and joint 
effusion.

Finally, the Veteran recently submitted evidence directly to 
the Board, dated January 2009, with a waiver of RO 
consideration of that evidence.  It indicates that an MRI of 
the Veteran's left knee showed osteoarthritis, tearing of the 
posterior horn of the medical meniscus, and infrapatella 
ossicle, and a Baker's cyst.  Examination at that time showed 
a left antalgic gait.  There was a small effusion of the left 
knee with no overlying erythema or increased skin 
temperature.  He had full extension of the left knee and 130 
degrees of flexion.  There was marked tenderness along the 
anterior medial joint line of the left knee with a positive 
McMurray's sign.  There was atrophy of the quadriceps muscle.  
There was no finding of instability at that time.

As to a rating in excess of 10 percent, reviewing these 
findings of limitation of motion, the Board finds that these 
levels of limitation of motion, of never less than 98 degrees 
of flexion standing, and never less than 0 degrees of 
extension, result in noncompensable ratings under Diagnostic 
Code 5260, for limitation of flexion, and as well 
noncompensable ratings under Diagnostic 5261, for limitation 
of extension.  Thus, combining ratings under the relevant 
codes governing limitation of motion would not warrant even a 
compensable rating, let alone a sufficient level of 
limitation of motion to warrant a rating in excess of 10 
percent for either limitation of flexion or extension of 
either knee.  The Board does point out that the Veteran was 
initially found to have a flexion of 55 degrees while supine, 
however, the Board is at a loss to determine how accurate a 
flexion reading could be while supine.  Nevertheless, even if 
the Veteran were considered to have a flexion of only 55 
degrees, the Veteran would still only be found to have a 
noncompensable level of limitation of motion under Diagnostic 
Code 5260, and therefore an increased rating would still not 
be warranted under the relevant codes governing limitation of 
motion.

There is further no indication that the Veteran's knees are 
unstable or subject to subluxation, such that a separate 
rating would be warranted under Diagnostic Code 5257.  While 
the Veteran has reported subjective problems with instability 
or "giving way" of his left knee, the Veteran's December 
2007 VA examination report specifically found no instability 
or laxity.

Thus, the Board finds that the criteria for a higher 
evaluation for the Veteran's left knee, under the relevant 
codes, have not been met.  As the criteria for a higher 
evaluation have not been met, the Board finds that the 
preponderance of the evidence of record is against a higher 
evaluation for either the Veteran's left knee service 
connected disability.


Entitlement to service connection for periodontal disease.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  Service connection 
may be granted for disability that is proximately due to, the 
result of, or aggravated by a service connected disorder.  
38 C.F.R. § 3.310; Allen, supra.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

With respect to dental disabilities, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.161.  
38 C.F.R. § 3.381 (2008).

As such, while the evidence does show that the Veteran 
currently has periodontal disease, and received treatment for 
periodontal disease in service, this condition is simply not 
considered a disability for VA purposes, and service 
connection cannot be granted for it.  The Board again points 
out that the issue of entitlement to outpatient dental 
treatment under the provisions of 38 C.F.R. § 17.161 has not 
been addressed by the RO in the first instance, and is 
therefore referred to the RO for appropriate action.


ORDER

Entitlement to an increased evaluation for the Veteran's 
service connected left knee strain, currently evaluated as 10 
percent disabling, is denied.

Service connection for generalized periodontal disease is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


